KIRKPATRICK, Chief Judge.
Of the defendant’s motions, the only one as to which anything need be said is the motion to dismiss the action. The ground for the motion is that the issues in this case are res judicata, by reason of judgments entered in the courts of the State of Pennsylvania. The motion was supported by affidavits to which a counter-affidavit was filed.
The proceedings relied upon to support the motion have not been brought before me. If the records in these earlier actions leave any uncertainty as to what issues were involved and settled by the judgments rendered therein (a question vital to the defense of res judicata), the parol evidence offered by the affidavits for purposes of eliminating the uncertainty may be considered by this Court. 30 Am.Jur., Judgments, Sec. 285. However, in order that the Court may proceed to enter summary judgment, it must appear that there is no genuine issue as to any material fact. The affidavits before me together with the pleadings present genuine issues as to the material fact of the scope and coverage of the judgments in the state courts. Consequently the defendant’s motion to dismiss must be denied.
The motion to strike, the motion for a more definite statement and the motion for disciplinary action in accordance with Rule 11 are all denied.